EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Hale on 8/6/21.
The application has been amended as follows: 
Claim 1: The claim has been replaced with 
--A robotic system comprising: 
an instrument device manipulator comprising a plurality of output shafts; and
a basket apparatus for removing an object from within a patient, the basket apparatus comprising:
a plurality of robotically actuated capstans, each capstan configured to co-axially couple to a different output shaft of the instrument device manipulator, and each capstan configured to rotate in response to rotation of the different output shaft of the instrument device manipulator;
a plurality of pull wires, each pull wire physically coupled to a different capstan, of the plurality of robotically actuated capstans, that is configured to individually actuate one of the pull wires; 
an outer shaft comprising a plurality of channels through which the pull wires traverse; and 

Claim 2: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 3: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 4: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 5: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 6: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 7: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 8: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 9: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 10: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 11: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 12: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 14: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 18: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 19: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 21: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 31: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 32: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 33: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 34: On line 1, “The basket apparatus” has been replaced –The robotic system—
Claim 35: The claim has been replaced with 
-- The robotic system of claim 1, wherein each capstan of the plurality of robotically actuated capstans is configured to co-axially couple to the different output shaft of the instrument device manipulator to enable robotic actuation and rotation of each capstan.—
Claim 36: The claim has been replaced with 
--The robotic system of claim 1, further comprising a tool base including the plurality of robotically actuated capstans, the tool base being adapted to removably and operatively couple with a geared robotic manipulator to enable robotic actuation and rotation of the plurality of robotically actuated capstans.—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a robotic system used with a basket apparatus  formed with pull wires that are connected to a different robotically actuated capstans where each capstan is configured to co-axially couple to a different output shaft of the instrument device manipulator, and each capstan configured to rotate in response to rotation of the different output shaft of the instrument device manipulator in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771